*838It was not intended by section 150 of the Debtor and Creditor Law to enlarge the scope of the national bankruptcy law by rendering null and void a lien which survived the discharge of the debtor in bankruptcy. (Pickert v. Eaton, 81 App. Div. 423.) The lien and continuing levy upon the income from the trust, due or to become due to appellant J. Ebb Weir, acquired by respondent by virtue of the garnishee order and garnishee execution levied prior to the filing of the petition in bankruptcy, survived the discharge of the trust beneficiary in bankruptcy. (Matter of Irving Trust Co., 267 N. Y. 102; Sarver v. Towne, 285 N. Y. 264.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.